“a Au & WwW Ne =

10
11
12
13
14
15
16
17

18
19

20
21
22
23
24
25
26

27
28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 1 Bp L. Rd pee,

AUG 9 3 2020

 

: SUBAN ¥,
Your Name: Grégoire Gentil nor BR US Bee Sony
Address: 1037 Amarillo avenue, Palo Alto, Ca 94303 BSA rom

Phone Number: +1 646 549 7779
E-mail Address: gregoire@gentil.com
Pro Se Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Grégoire Gentil

 

Plaintiff
vs. DEMAND FOR JURY TRIAL
Yes o Nov
Wingfield GmbH
Defendant

PARTIES

1. Plaintiff.

Name: Grégoire Gentil

Address: 1037 Amarillo avenue Palo Alto, Ca 94303
Telephone: +1 646 549 7779

COMPLAINT
PAGE | OF 26
nA wm bw N

co ~]

1G

11
12
13

14
15
16
17

18
19

20
21

22
23

24
25
26

27
28

Case 3:20-cv-05358-EMC Document 1. Filed 08/03/20 Page 2 of 26

2. Defendant.
Name: Wingfield GmbH
Address: OeltzenstraBe 13, 30169 Hannover, Germany

JURISDICTION
3. My case belongs in federal court

JV under federal question jurisdiction because it is involves a federal
law or right.

Patent infringement, Trade Dress Rights infringement
Oo under diversity jurisdiction because none of the plaintiffs live in the

same state as any of the defendants and the amount of damages is
more than $75,000.

VENUE
4, Venue is appropriate in this Court because:

V asubstantial part of the events I am suing about happened in this
district.

COMPLAINT
PAGE 2 OF 26
oOo “I

10
11
12
13
14

15
16

17
18
1S
20
21
22
23
24
25

26
27

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 3 of 26

4 a substantial part of the property I am suing about is located in this
district. |

oI am suing the U.S. government, federal agency, or federal official
in his or her official capacity and I live in this district.

oO at least one defendant is located in this District and any other
defendants are located in California.

INTRA-DISTRICT ASSIGNMENT

5. Because this lawsuit arose in Santa Clara County, it should be
assigned to the San Jose Division of this Court.

STATEMENT OF FACTS

6. ‘Grégoire Gentil’ has developed a sports smart camera that applies
to racket sports, especially tennis. ‘Grégoire Gentil’ has filed a

USPTO provisional in December 2015 and got US Patent 10,143,907
which describes in great details the system. ‘Grégoire Gentil’ has
developed a product named In/Out. It’s being sold in USA and
internationally since 2017 (http://inout.tennis).

COMPLAINT
PAGE 3 OF 26
nam bk WwW Ne

~]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27

28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 4 of 26

7. ‘Wingfield GmbH’ has knowingly developed a “copycat”, a similar
device both in form and features (http://wingfield.io). It has started
commercialization in USA in January 2020. ‘Wingfield GmbH’ has
knowingly infringed US Patent 10,143,907 and the Trade Dress
Rights of the In/Out device.

8. ‘Grégoire Gentil’ is seeking royalties, lost profits and punitive
damages.

BACKGROUND INFORMATION: TIMELINE

9. Before detailing how Wingfield GmbH infringes claims of US
Patent 10,143,907 and the Trade Dress Rights of the In/Out device,

here is a brief time line of some key events.

10. In 2014, Grégoire Gentil, a long-time tennis player and an
electronics enthusiast, has started to develop a system that can track
players and balls on a tennis court. The idea is to detect a ball bounce
during a tennis rally (when two players exchange shots), compare it
to the position of the court lines (this is “line calling”) and use data
for stats, coaching tool and help to the umpire.

11. On December 9 2015, a provisional has been filed at the USPTO
describing this idea.

COMPLAINT
PAGE 4 OF 26
Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 5 of 26

12. On December 6 2016, an utility Patent claiming the benefit of the
provisional mentioned above has been filed at the USPTO, as well as
at the PCT.

13. In March 2017, Grégoire Gentil has publicly announced the
In/Out product which is a faithful implementation of the Patent
10,143,907. Multiple press companies located in USA and also in
Europe including Germany, such as CNN, Forbes, Tennis Magazine
have covered the announcement of the product.

14. In July 2017, Shipment of the products have started and haven’t
stopped since then.

15. In October 2018, after very careful review by experimented
UPSTO examiner Jon Newcome, the USPTO has granted Patent:
10,143,907 to Grégoire Gentil.

16. In 2019, Wingfield GmbH has announced a product that is an
exact replica of the In/Out product.

17. In January 2020, Wingfield GmbH has started to target the USA
market with some marketing operations. They have participated to
the biggest professional tennis show, the “Racket Paddle Sport show”
in Florida. Grégoire Gentil was a participant and was exposing the In/
Out product at this show too.

18. In February 2020, Wingfield GmbH has started to make sale of
their product on US soil. Wingfield GmbH has announced that the

COMPLAINT
PAGE 5 OF 26
BR WN

io oan mm MH

10

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
2
28

“J

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 6 of 26

Southern Methodist University in Texas, USA was a customer of
their.

CLAIMS
First claim

Infringement claim #1 of US Patent 10,143,907
Infringement 35 U.S. Code 271

Defendant who violated it: Wingfield GmbH
19. US Patent 10,143,907 claim #1 is listed below:

A tennis line-calling system that makes line calls for a plurality of
tennis players striking a tennis ball with their respective tennis
racquets, causing the tennis ball to move across each side of a tennis
court, comprising:

(a) an integrated tennis line-calling device that includes:

(i) a camera system that generates successive video frames
covering court lines of the tennis court and the tennis ball as it moves
across each side of the tennis court; and

(ii) aline call analyzer that:

(A) processes the video frames in real time,

(B) determines when the tennis ball bounces on the playing
surface of the tennis court based upon the processing of the video
frames,

COMPLAINT
PAGE 6 OF 26
on am W & W NH Ee

oo

bo
nn)

-
ha

13
14
15
16
17
18
19
20
21
22
23
24

25
26

27
28

Case 3:20-cv-05358-EMC Document 1 Filed 08/03/20 Page 7 of 26

(C) determines the location of the tennis ball upon its
initial bounce relative to the location of one or more of the court
lines of the tennis court, and ,

(D) makes a line call based upon the relative location of
the tennis ball upon its initial bounce and the one or more court lines
of the tennis court,
and

(b) an attachment mechanism that enables the integrated tennis

line-calling device to be attached to or in proximity to a net post of a
tennis court.

20. The Wingfield GmbH website at https://www.wingfield.io/smart-
tracking-the-power-of-ai has the following information about their
product:

“In order to make our system ,, understand“ what it ,,sees“ through
the cameras, we use computer vision and AI technology, which is
also used in autonomous driving, for example.”

“In the areas of human, ball and stroke detection, the primary
objective is to extract as much tennis-relevant information as
possible from the image.”

‘Now we also know whether a point has just been won”

“One of the biggest features in the match mode is the automatic
scoring. Walter [the Wingfield engine] counts the result in the

COMPLAINT
PAGE 7 OF 26
WN

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 8 of 26

background. Cause after all, we want to be able to call up video
sequences and statistics on the appropriate scores after each match.”

21. Wingfield GmbH product is a camera system installed on the net
post. In real-time, it takes success video frames for each half-court, it
processes it to recognize players and balls, it recognizes a ball
bounce, it locates the ball bounce along the court lines, it decides if
the ball is in or out and it stores that information for stats purpose.

22. The following pictures are available at
https://www.winefield.io/smart-tracking-the-power-of-ai:

 

 

COMPLAINT
PAGE 8 OF 26
SA uw & WwW

co

 

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 9 of 26

 

23. A demo of the product has been posted on youtube at
https://www.youtube.com/watch?v=XZ_cOnZdE¢4 “Hawk-Eye fiir
alle! _ Stachis Wochenschau #24 _ myTennis”

The following screenshots have been extracted from this video:

 

COMPLAINT
PAGE 9 OF 26
No

on na om fk WwW

10
11
12
13
14

 

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 10 of 26

 

 

 

 

 

 

 

24. Those screenshots show that the Wingfield GmbH product makes
a line call decision for each bounce as it follows the score and it
computes the “won points” for statistics purpose. For the records, the
second screenshot says “Gewonnen Aufschlagpunkte” which can be
translated to English by “Serve Points Won”.

25. Wingfield GmbH product is a camera product that captures (claim
#1) (a) (i) and processes in real-time video frames (claim #1) (a) Gi)
(A), determines that a ball has bounced (claim #1) (a) (i) (B), its
location (claim #1) (a) (ii) (C), and makes a line calling decision
(claim #1) (a) (ii) (D). The Wingfield GmbH product is attached to
the net post (claim #1) (b).

COMPLAINT
PAGE 10 OF 26
Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 11 of 26

26. Therefore, with everything proved above, Grégoire Gentil claims
that Wingfield GmbH is infringing claim #1 of US Patent 10,143,907.

i)

hw

s 27. Wingfield GmbH is promoting and advertising their product in
6 USA. In January 2020, Wingfield GmbH was marketing, advertising
7 the infringing product on US soil as shown by the following photos
8 and marketing materials taken during the tennis trade show “Racket
9 Paddle Sport show” in January 2020 in Florida, USA. This show is

10 the major tennis industry show in USA every year.

 

COMPLAINT
PAGE 11 OF 26
oOo fo 4s hm oO &F We NN eR

11
12

13
14
15

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 12 of 26

28. Additionally, Wingfield GmbH has sold this product in USA to
the Southern Methodist University in Texas, USA. Wingfield GmbH
has posted on the social networkLinkedIn about this sale. A picture of
the installation of the Wingfield GmbH product at the Southern
Methodist University in Texas, USA as reported on LinkedIn is
shown below:

 

29. According to title 35 U.S. Code 271: “Whoever without authority
makes, uses, offers to sell, or sells any patented invention, within the
United States or imports into the United States any patented

COMPLAINT
PAGE 12 OF 26
_

Ga No

So qu &

co

10
11
12
13

14
i5

16
17
18
19
20
21
22
23
24
25
26

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 13 of 26

invention during the term of the patent therefore, infringes the
patent.”’.

30. Therefore, it’s proven that Wingfield GmbH infringes claim #1 of
US Patent 10,143,907 and infringes title 35 U.S. Code 271.

CLAIMS
Second claim

Infringement claim #2 of US Patent 10,143,907
35 U.S. Code 271

Defendant who violated it: Wingfield GmbH
31. US Patent 10,143,907 claim #2 is listed below:

A tennis line-calling system that makes line calls for a plurality of
tennis players striking a tennis ball with their respective tennis
racquets, causing the tennis ball to move across each side of a tennis
court, comprising: 7

(a) avideo capture device that includes:
(i) a camera system that generates successive video frames
covering court lines of the tennis court and the tennis bail as it moves
across each side of the tennis court; and

COMPLAINT
PAGE 13 OF 26
Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 14 of 26

(ii) awireless real-time communicator that wirelessly
transfers the video frames in real time to an external tennis line-
calling device;

(b) anattachment mechanism that enables the video capture
device to be attached to or in proximity to a net post of a tennis
court; and

(c)the external tennis line-calling device that includes:

(i) a wireless receiver that receives the video frames transferred
from the video capture device; and

(ii) aline call analyzer that:

(A) processes the video frames in real time,

(B) determines when the tennis ball bounces on the playing
surface of the tennis court based upon the processing of the video
frames,

(C) determines the location of the tennis ball upon its
initial bounce relative to the location of one or more of the court
lines of the tennis court, and

(D) makes a line call based upon the relative location of
the tennis ball upon its initial bounce and the one or more court lines
of the tennis court. |

32. Wingfield GmbH product is including a remote camera which is
streaming wirelessly to the main system installed on the net post.
Here is the link showing this feature: https://www.wingfield.io/the-

wingfield-box-technology-meets-design as well as a screenshot:

COMPLAINT
PAGE 14 OF 26
“a ma om & Ww RB

oo

id

di
12

13
14

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 15 of 26

Wirwafield Box

The Wingfield Box tracks all activities on the court and can be
installed all by yourself. It consists of an integrated net post, a
touch screen, two high-speed cameras including processor unit
and an Internet module {SIM}.

 

if? camera
You can mount the IP camera anywhere you want — it provides
the video material of each session. So you can enjoy every

 

training session or match once again.

33. Therefore, with everything proved above, Grégoire Gentil claims
that Wingfield GmbH product is a camera product that captures video
frames (claim #2) (a) (i), including a wireless camera (claim #2) (a)
(ii), is attached to the net post (claim #2) (b), receives frames from
the wireless camera (claim #2) (c) (i), and processes in real-time
frames (claim #2) (c) (ii) (A), determines that a ball has bounced
(claim #2) (c) (ii) (B), its location (claim #2) (c) (ii) (C), and makes a
line calling decision (claim #2) (c) (ii) (D).

54. Wingileid Gmobii is iniringing ciaim #2 of US Patent 10,145,907.

35. As explained in first claim, Wingfield GmbH is selling their
product in USA.

COMPLAINT
PAGE 15 OF 26
“> oO &® Ww NM

10
11
12

13
14
15
16
17
18

19
20

21
22
23
24
25
26
27

28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 16 of 26

36. According to title 35 U.S. Code § 271: “Whoever without
authority makes, uses, offers to sell, or sells any patented invention,
within the United States or imports into the United States any
patented invention during the term of the patent therefore, infringes
the patent.”

37. Therefore, it’s proven that Wingfield GmbH infringes claim #2 of
US Patent 10,143,907 and infringes title 35 U.S. Code 271.

CLAIMS
Third claim

Infringement claim #3 of US Patent 10,143,907
35 U.S. Code 271

Defendant who violated it: Wingfield GmbH
38. US Patent 10,143,907 claim #3 is listed below:
A tennis line-calling system that makes line calls for a plurality of
tennis players striking a tennis ball with their respective tennis
racquets, causing the tennis ball to move across each side of a tennis

court, comprising:

(a) an integrated tennis line-calling device that includes:

COMPLAINT
PAGE 16 OF 26
wean a oO F&F WN N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 17 of 26

(i) a camera system that generates successive video frames
covering court lines of the tennis court and the tennis ball as it moves
across each side of the tennis court, wherein the camera system
includes a single fixed-location video camera covering each side of
the tennis court; and

(ii) aline call analyzer that:

(A) processes the video frames in real time,

(B) determines when the tennis ball bounces on the playing
surface of the tennis court based upon the processing of the video
jrames,

(C) determines the location of the tennis ball upon its
initial bounce relative to the location of one or more of the court
lines of the tennis court, and

(D) makes a line call based upon the relative location of
the tennis ball upon its initial bounce and the one or more court lines
of the tennis court;
and

(b) an attachment mechanism that enables the integrated tennis
line-calling device to be attached to or in proximity to a net post of a
tennis court.

39. Therefore, with everything proved above, Grégoire Gentil claims
that Wingfield GmbH product is a camera product that captures video
frame with one camera lens for each half court (claim #3) (a) (1) and
processes in real-time frames (claim #3) (a) (ii) (A), determines that a
ball has bounced (claim #3) (a) (ii) (B), its location (claim #3) (a) (i)
(C), and makes a line calling decision (claim #3) (a) (ii) (D). The
Wingfield GmbH product is attached to the net post (claim #3) ().

COMPLAINT
PAGE 17 OF 26
10
11
12
13

14
is

16

17
18
19
20
21
22
23
24
25

26
27
28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 18 of 26

40. Wingfield GmbH is infringing claim #3 of US Patent 10,143,907.

41. As explained in first claim, Wingfield GmbH is selling their
product in USA.

42. According to title 35 U.S. Code § 271: “Whoever without
authority makes, uses, offers to sell, or sells any patented invention,
within the United States or imports into the United States any
patented invention during the term of the patent therefore, infringes
the patent.””.

43. Therefore, it’s proven that Wingfield GmbH infringes claim #2 of
US Patent 10,143,907 and infringes title 35 U.S. Code 271.

CLAIMS
Fourth claim

Trade Dress Rights Infringement
Title 15 U.S. Code 1125

Defendant who violated it: Wingfield GmbH
44, Wingfield GmbH product infringes trade dress rights of the

In/Out device developed by Grégoire Gentil. United States law
provides that the distinctive and nonfunctional aspects of a device can

COMPLAINT
PAGE 18 OF 26
“IA oo bh WwW NO Re

Oo &

10

11
12

13
14

16

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 19 of 26

acquire trade dress protection, and cannot be copied. See Two Pesos,
Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992); Wal-Mart Stores, Inc.
v. Samara Bros., Inc., 529 U.S. 205, 209-210 (2000). A comparison of
Wingfield’s device as advertised on its website shows its similarity to
In/Out: Wingfield’s copying of In/Out’s distinctive appearance
constitutes a classic violation of United States trade dress law.

45. It’s very important to understand that ALL existing camera-based
products for tennis without any exception have cameras around the
court usually against the fence. A very well known example is
Playsight and a picture of their installation is provide below:

 

46. Many other examples exist such as the product of Mojjo, a French

COMPLAINT
PAGE 19 OF 26
woman oo & WwW NN FR

11
12
13
14
15
16
17

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 20 of 26

company, or Hawk-EYE, an English company belonging to Sony
Corporation. None of all those products are using the location of the
net post. None of them are based on a dual camera (one for each half
court) system. This is true for all devices existing on the USA market
today. There is no system on the net post except In/Out.

47. The In/Out device is distinguished by its location on the net post
with two cameras, one for each half-court. A picture of the In/Out
device installed on the net post is shown below:

 

48. Grégoire Gentil can swear under oath that multiple people
mention the In/Out device as “the cameras on the net post”. Grégoire
Gentil can swear under oath that multiple people told him: “you are
the guy with the cameras on the net post”.

49. The In/Out product is therefore completely characterized and

COMPLAINT
PAGE 20 OF 26
a wu BW N

10
11
12
13
14
15
16
17
18

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 21 of 26

recognized by the cameras on the net post location.

50. The Wingfield GmbH product is installed on the net post. It has _
two cameras, one for each half court. A picture of the Wingfield
GmbH product is shown below:

 

 

51. Therefore, with everything proved above, Grégoire Gentil claims
that Wingfield GmbH product is infringing the Trade Dress Rights of
the In/Out product.

52. As explained in first claim, Wingfield GmbH is advertising,
promoting and selling their product in USA.

53. According to title 15 U.S. Code 1125, the basis for protection is
section 43(a) of the Lanham Act, which provides protection for "any
word, term, name, symbol, or device, or any combination thereof"

COMPLAINT
PAGE 21 OF 26
WwW NO

sD wm &

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 22 of 26

used "on or in connection with any goods or services, or any
container for goods."

54, Like unregistered trademarks, an unregistered trade dress is
entitled to protection if it is distinctive, either inherently or through
an acquired distinctiveness (or secondary meaning).

55. Therefore, it’s proven that Wingfield GmbH infringes title 15
U.S. Code 1127.

KNOWINGLY WILLFUL INFRINGEMENTS

56. Grégoire Gentil wants to state that Wingfield GmbH was
knowingly and willfully infringing Patent 10,143,907 and the Trade
Dress Rights of the In/Out product because of the following four
reasons:

57. The announcement of the In/Out product in March 2017 was
massive. Multiple press entities report it. Grégoire Gentil mentioned
to multiple publications that a Patent was being filed with the

USPTO. As the product was completely unique, all the tennis
industry was aware of the announcement. In/Out received multiple
awards including the very prestigious ‘Tennis Industry Association’
‘Innovation Challenge’ in 2017. If you were in the tennis industry and
especially if you were working a sport start-up, it was impossible to
miss that announcement. Additionally, Wingfield GmbH CEO is now

COMPLAINT
PAGE 22 OF 26
woN

IM Ol &

Oo oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 23 of 26

part of the jury of the yearly challenge ‘Tennis Industry Association’
‘Innovation Challenge’.

58. Wingfield GmbH ‘Founder’ registered to the newsletter of In/Out
by visiting the website http://inout.tennnis and submitted his gmail
address julius.burlage@gmail.com.

59. Wingfield GmbH ‘Founder’ Julius Burlage, made an order of an
In/Out device on July 21, 2017, well before Wingfield GmbH
announces or starts commercializing their product even in their native
country Germany. This order was delivered to Edenstrasse 1, 30161
Hannover in Germany, USPS tracking number LZ150349627US.

60. Wingfield GmbH filed a Patent to the EPO in 2018. The
international search report made by the EPO on the Wingfield GmbH.
Patent and dated 13.02.2020 listed the Patent 10,143,907 of Grégoire
Gentil. This search report can be retrieved at:

https://register.epo.org/documentView?
number=EP.2019070875.W&documentld=id00000052561415

61. Everything proves that Wingfield GmbH was knowingly and
willfully infringing Patent 10,143,907 and the Trade Dress Rights of
the In/Out product: Wingfield GmbH was aware of Grégoire Gentil
work, Wingfield GmbH was aware of the In/Out product and its
distinctness, and more important than anything else, Wingfield
GmbH was aware of Patent 10,143,907.

COMPLAINT
PAGE 23 OF 26
&

momo On OF Ww

12
13
14
15
16
17
18
19
20
21
22
23
24

25
26

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 24 of 26

DEMAND FOR RELIEF

62. Grégoire Gentil seeks a preliminary injunction so that Wingfield
GmbH immediately stops selling and promoting by any mean
including website, videos, social networking and any other private or
public means the Wingfield GmbH product. A separate motion is
being filed for this.

63. Grégoire Gentil is seeking royalties for infringed claim #1 of
Patent 10,143,907. Wingfield GmbH is infringing title 35 U.S. Code
271.

64, Grégoire Gentil is seeking royalties for infringed claim #2 of
Patent 10,143,907. Wingfield GmbH is infringing title 35 U.S. Code
271.

65. Grégoire Gentil is seeking royalties for infringed claim #3 of
Patent 10,143,907. Wingfield GmbH is infringing title 35 U.S. Code
271.

66. Grégoire Gentil is seeking for lost profits of the licensing of claim
#1 of Patent 10,143,907. Wingfield GmbH is infringing title 35 U.S.
Code 271.

COMPLAINT
PAGE 24 OF 26
& WwW Ne

aon mA wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27

28

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 25 of 26

67. Grégoire Gentil is seeking for lost profits of the licensing of claim
#2 of Patent 10,143,907. Wingfield GmbH is infringing title 35 U.S.
Code 271.

68. Grégoire Gentil is seeking for lost profits of the licensing of claim
#3 of Patent 10,143,907. Wingfield GmbH is infringing title 35 U.S.
Code 271.

69. Grégoire Gentil is seeking for lost profits of the sales of In/Out
devices. Wingfield GmbH is infringing title 35 U.S. Code 271 and
title 15 U.S. Code 1127.

70. Grégoire Gentil is seeking legal compensations for filing this
lawsuit.

71. Grégoire Gentil is seeking for reimbursement of the cost of the
lawsuit, including, non exhaustively, deposition, travel, expertise and
everything related to this lawsuit.

72. Because Wingfield GmbH was fully aware of the infringement of
Patent 10,143,907 and the infringement of the Dress Trade Rights of
the In/Out product as explained in the previous section entitled
“KNOWINGLY WILLFUL INFRINGEMENTS”, Grégoire Gentil is
seeking punitive damages of five (5) millions US dollars. This
amount is justified by the intentional and willful character of the
infringements and the intentional unlawful behavior.

COMPLAINT
PAGE 25 OF 26
—

QW

wom sn

10
il

12
13

Case 3:20-cv-05358-EMC Document1 Filed 08/03/20 Page 26 of 26

73. Respectfully submitted,

74. Date: July 24, 2020

COMPLAINT
PAGE 26 OF 26

Sign Name:

Print Name:

 

Grégoire Gentil
